Exhibit 10.30

RSU Grant No. [YEAR]-[No.]

PAREXEL INTERNATIONAL CORPORATION

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

AGREEMENT made between PAREXEL International Corporation, a Massachusetts
corporation (the “Company”), and                                         
(“you”).

For valuable consideration, receipt of which is acknowledged, the Company and
you agree as follows:

 

  1. Grant of RSUs.

On             , 201   (the “Date of Grant”) and subject to the terms and
conditions set forth in this Agreement and in the Company’s 2007 Stock Incentive
Plan, as amended (the “Plan”), the Company has granted you Restricted Stock
Units (“RSUs”) providing you with the right to receive [            ] shares of
common stock (“Common Stock”), $.01 par value, of the Company (the “Shares”).

 

  2. Vesting and Forfeiture.

(a) While you remain employed by, or engaged to provide services to, the
Company, the RSUs will vest as set forth on Schedule I. The date upon which each
installment vests will be considered a “Vesting Date” for the portion of the
RSUs vesting on that date. Any fractional Shares vested as of a particular date
will be rounded down and carried forward to the next Vesting Date until a whole
Share can be issued.

(b) Absent any contrary provision in the Plan or any other applicable agreement
between you and the Company (for example, employment agreements, severance
agreements or change-in-control agreements), if you cease to be employed by the
Company for any reason or no reason (other than death or disability as described
in Section 2(c) below), you will immediately and automatically forfeit all
rights to any of your RSUs that have Vesting Dates after the date your
employment ends.

(c) The Vesting Date for all unvested RSUs will be accelerated, if applicable,
to the earliest of:

(i) Your death;

(ii) Your “Disability” (within the meaning of Treasury Regulation
Section 1.409A-3(g)(4) or any successor regulation); and



--------------------------------------------------------------------------------

(iii) As required pursuant to any applicable agreement between you and the
Company (for example, employment agreements, severance agreements or
change-in-control agreements).

 

  3. Issuance of Shares.

Subject to the terms and conditions of this Agreement (including any Withholding
Tax obligations), as soon as practicable after a Vesting Date, the Company shall
issue one or more certificates representing the newly vested Shares to you or
your estate, or, as directed by you, a brokerage account. The Company must, in
any event, issue the applicable Shares no later than the later of
(i) December 31 of the calendar year in which an applicable Vesting Date occurs
and (ii) the fifteenth day of the third calendar month following the Vesting
Date. Subject to the previous sentence and the other terms of this Agreement and
the Plan, the delivery date shall be in the sole and absolute discretion of the
Company. Notwithstanding the foregoing, and solely to the extent necessary to
avoid the penalty provisions under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), if the Vesting Date occurs because of your
termination of employment and if the Company determines that you are a
“specified employee” as defined under Section 409A, then the distribution of
newly vested Shares shall be delayed until the earlier of (i) the date that is
six months plus one day after the date of termination and (ii) the 10th day
after your date of death. Until the Vesting Date, you will have no rights to any
Shares or any rights associated with such Shares, including without limitation
dividend or voting rights.

 

  4. Acceleration/ Deferral.

(a) Acceleration. In no event may the Company deliver the Shares to you earlier
than an applicable Vesting Date, except as the Plan may otherwise provide;
provided, however, that in no case shall the delivery of Shares be accelerated
to a date earlier than the Vesting Date unless such acceleration is permitted or
required by Section 409A.

(b) Deferral. In no event may the Company or you defer the delivery of the
Shares beyond the date specified in Section 3 of this Agreement, unless such
deferral is permitted or required by Section 409A.

 

  5. Transferability.

The RSUs and shares they represent may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred by the laws of descent and distribution or as otherwise permitted
under the Plan. You may only transfer the Shares that may be issued pursuant to
this Agreement following a Vesting Date that covers them.

 

  6. Withholding Taxes.

(a) You acknowledge that you have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
actions contemplated by this Agreement. You affirm that you are relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Company’s obligation to deliver Shares to you upon or after the vesting
of the RSUs shall be subject to your satisfaction of all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax related withholding requirements (“Withholding Taxes”).

(c) You acknowledge and agree that the Company has the right to deduct from
payments of any kind otherwise due to you any Withholding Taxes to be withheld
with respect to the actions contemplated by this Agreement. You must make
appropriate arrangements to pay any required Withholding Taxes, which may
include payment through payroll withholding, by check, or through arranging for
the delivery of proceeds from the sale on the market of enough Shares to satisfy
the Withholding Taxes. You must execute Exhibit A to designate the manner in
which you will satisfy the Withholding Taxes. You may choose to execute Exhibit
B to provide a method for satisfying the Withholding Taxes. If you elect not to
execute Exhibit B, the Company may require you to execute other instruments
establishing how you will satisfy the Withholding Taxes.

 

  7. Securities Laws.

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and you may not sell, assign, transfer or
otherwise dispose of, any shares of Common Stock received as payment of the
RSUs, unless (a) there is in effect with respect to the shares of Common Stock
received as payment of the RSUs a registration statement under the Securities
Act of 1933, as amended, and any applicable state or foreign securities laws or
an exemption from such registration, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body that the Compensation
Committee (the “Committee”) of the Company’s Board of Directors, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing Common Stock received as payment of the RSUs, as may be deemed
necessary or advisable by the Company to comply with such securities law or
other restrictions.

 

  8. Provisions of the Plan.

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to you with this Agreement. Any capitalized terms used in this
Agreement but not defined in the Agreement shall have the same meaning as in the
Plan.

(b) (1) Notwithstanding the foregoing, in connection with a Reorganization Event
(as defined in the Plan), the Board may take any one or more of the following
actions as to all or any (or any portion of) this Award on such terms as the
Board determines (except to the extent specifically provided otherwise in
another agreement between you and the Company): (A) provide that the Award shall
be assumed, or a substantially equivalent Award shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (B) upon written
notice to you, provide that all of the unvested portion of your Award

 

- 3 -



--------------------------------------------------------------------------------

will terminate immediately prior to the consummation of such Reorganization
Event, (C) provide that the Award shall become become fully vested and that the
Shares shall become deliverable, in whole or in part prior to or upon such
Reorganization Event, (D) in the event of a Reorganization Event under the terms
of which holders of Common Stock will receive upon consummation thereof a cash
payment for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to you with respect to the Award
equal to (I) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (II) the
Acquisition Price, less any applicable Withholding Taxes, in exchange for the
termination of such Award, (E) provide that, in connection with a liquidation or
dissolution of the Company, the Award shall convert into the right to receive
liquidation proceeds (if applicable, net of any applicable Withholding Taxes)
and (F) any combination of the foregoing. In taking any of the actions permitted
under this Section 8(b)(1), and except to the extent otherwise provided in
another agreement between you and the Company, the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by you, or all Awards of the
same type, identically.

(2) Notwithstanding the terms of Section 8(b)(1), in the case of outstanding
Restricted Stock Units that are subject to Section 409A of the Code: (A) if the
applicable Restricted Stock Unit agreement or another agreement between you and
the Company provides that the Restricted Stock Units shall be settled upon a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i), and the Reorganization Event constitutes such a
“change in control event”, then no assumption or substitution shall be permitted
pursuant to Section 8(b)(1)(A) and the Restricted Stock Units shall instead be
settled in accordance with the terms of the applicable Restricted Stock Unit or
other agreement; and (B) the Board may only undertake the actions set forth in
clauses (C), (D) or (E) of Section 8(b)(1) if the Reorganization Event
constitutes a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) and such action is permitted or required by
Section 409A of the Code; if the Reorganization Event is not a “change in
control event” as so defined or such action is not permitted or required by
Section 409A of the Code, and the acquiring or succeeding corporation does not
assume or substitute the Restricted Stock Units pursuant to clause (A) of
Section 8(b)(1), then the unvested Restricted Stock Units shall terminate
immediately prior to the consummation of the Reorganization Event without any
payment in exchange therefor.

(3) For purposes of Section 8(b)(1)(A), the Award shall be considered assumed
if, following consummation of the Reorganization Event, such Award confers the
right to purchase or receive pursuant to the terms of such Award, for each share
of Common Stock subject to the Award immediately prior to the consummation of
the Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of the Award to consist solely of such number of shares of common
stock of the

 

- 4 -



--------------------------------------------------------------------------------

acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

  9. Miscellaneous.

(a) Section 409A. This Agreement is intended to be exempt from or to comply with
the requirements of Section 409A and shall be construed consistently therewith.
In any event, the Company makes no representations or warranty and will have no
liability to you or any other person, other than with respect to payments made
by the Company in violation of the provisions of this Agreement, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.

(b) Unsecured Creditor. This Agreement shall create a contractual obligation on
the part of Company to make payment of the RSUs credited to your account at the
time provided for in this Agreement. Neither you nor any other party claiming an
interest in the RSUs or related stock hereunder shall have any interest
whatsoever in any specific assets of the Company. Your right to receive payments
hereunder shall be that of an unsecured general creditor of Company.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Committee.

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and you and its and your respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.

(f) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five calendar days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at, for the Company, its
primary business address (attention Director of Human Resources) and, for you,
at your home address as reflected in the records of the Company, or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 9(f).

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(i) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan or awards granted
under the Plan by electronic means or to request your consent to participate in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

(j) Your Acknowledgments. You acknowledge that you: (i) have read this
Agreement; (ii) have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iii) understand the terms and
consequences of this Agreement; (iv) are fully aware of the legal and binding
effect of this Agreement; and (v) understand that the law firm of Wilmer Cutler
Pickering Hale and Dorr LLP is acting as counsel to the Company in connection
with the actions contemplated by the Agreement, and is not acting as counsel for
you.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

        PAREXEL INTERNATIONAL CORPORATION  

Date:

 

 

    By:  

 

          Name:           Title:

PARTICIPANT’S ACCEPTANCE

I hereby accept the foregoing grant and agree to the terms and conditions
thereof and acknowledge receipt of a copy of the Company’s 2007 Stock Incentive
Plan, as amended.

 

PARTICIPANT

 

Print Name:  

 

Date:  

 

 

- 7 -



--------------------------------------------------------------------------------

Schedule I

 

- 8 -



--------------------------------------------------------------------------------

Exhibit A

Election

¨    I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

¨    I elect to use the Standing Order set forth on Exhibit B.

 

Date:  

 

    By:  

 

        [Name of Participant]

 

- 9 -



--------------------------------------------------------------------------------

Exhibit B

Standing Order

¨    I elect to pay the Company by cash or check up to $             in
Withholding Taxes in connection with each and every Vesting Date or later
distribution of Shares (as defined below) and to have the remainder, if any, of
the Withholding Taxes (the “Remaining Withholding”) satisfied by applying
proceeds from a market sale of Company securities issuable as a result of such
Vesting Date as set forth below.

or

¨    I elect to satisfy any Withholding Taxes in connection with each and every
Vesting Date or later distribution of Shares satisfied by applying proceeds from
a market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the Vesting Date or later distribution of the related Shares, I agree to
the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and [NAME OF BROKER] (or such other broker the
Company designates) (the “Broker”) to take the actions described in this
Paragraph 1. I authorize the Company to transfer the Shares to the Broker to an
account for my benefit (the “Brokerage Account”), and I irrevocably authorize
the Broker to sell, at the market price and on such date I receive the Shares
(or, if all or a portion of the sale cannot be completed on such date because of
insufficient demand or a market disruption, then on the next following business
day on which the sale can be made) the number of Shares necessary to obtain
proceeds sufficient to satisfy the amount of the Withholding Taxes or the
Remaining Withholding indicated by the Company to the Broker. I understand and
agree that the number of Shares that the Broker will sell will be based on the
Company’s estimate (or Broker’s estimate if it provides such service) of the
Shares required to satisfy the Withholding Taxes or the Remaining Withholding,
using the closing price of the Common Stock on the Vesting Date. I agree to
execute and deliver such documents, instruments and certificates as may
reasonably be required in connection with the sale of the Shares pursuant to
this Standing Order.

2. I agree that the proceeds received from the sale of Shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional Shares or the Company may require cash from me for withholdings.
I further understand that any remaining Shares will be deposited into the
Brokerage Account.

 

- 10 -



--------------------------------------------------------------------------------

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

4. I represent to the Company that, as of the date hereof, I am not aware of any
material nonpublic information about the Company or the Common Stock. The
Company and I have structured this Agreement to comply with the affirmative
defense to liability under Section 10(b) of the Securities Exchange Act of 1934
under Rule 10b5-1(c) issued under such Act.

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

      PAREXEL International Corporation   Date:  

 

    By:  

 

          Name:           Title:   Date:  

 

    By:  

 

        [Name of Participant]

 

- 11 -